DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21, 23-27, 29-30, 32-34, 37, 39 and 40 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Potter et al. US Patent 6621693.
Regarding claim 21, Potter discloses, 
A system (Figs. 2-4 and 7), comprising: 
a rack (Col. 3, lines 10-17, the chassis showed in the figures is mounted in a rack); 
a chassis (Fig. 2, element 1) that at least partially encompasses a chassis interior (interior of element 1, such as where element 14 and 20 fig 2) and that is configured to support a plurality of heat-producing components (figure 2-4, 7 element 14); 
a plurality of support structures (Fig. 2, 7 and 3 support member element 12 couple to the disk drive) that couple the plurality of heat-producing components to the chassis and that form one or more air passages (Figure 3, airflow 16 in the channel/passage element 12a) between each of the heat-producing components, the support structure and a surface of the chassis interior (where the support structures are mounted such that this is the top of the 
comprises one or more air inlets and one or more air outlets (fig 2, 3, and 7, inlet and outlet in the direction of the arrow used to move the air; col. 3, lines 47-57) and side walls formed by respective ones of the support structures (the legs extending up of element 12 comprises some thickness, thereby the thickness of these legs are considering the side wall of the support 12), and 
is configured to allow air to move from at least one of the inlets to at least one of the air outlets to remove heat from the corresponding heat- producing component (fig 2, 3, and 7, inlet and outlet in the direction of the arrow used to move the air; col. 3, lines 47-57).

Regarding claim 21, Potter discloses (embodiment of figure 4a-b), 
A system (Figs. 2-4 and 7), comprising: 
a rack (Col. 3, lines 10-17, the chassis showed in the figures is mounted in a rack); 

a plurality of support structures (Fig. 2, 7 and 4a-b support member element 22 couple to the disk drive as seen in figure 4a-b, where figure 4b is the bottom view; col. 4, lines 35-60) that couple the plurality of heat-producing components to the chassis and that form one or more air passages (Figure 4a-b and figure 7, airflow similar to figure 3’s element 16 is provided  in the channel/passage element 12a, illustrated in figure 4b and described in col. 4, lines 35-60) between each of the heat-producing components, the support structure and a surface of the chassis interior (Figure 4a-b and figure 7, such that the cover of the chassis being the surface of the chassis interior, the support structure comprising openings as seen in figure 4b and the hard disk drive 14) such that each heat-producing component is cooled by at least one respective air passage (figure 4a-b, 7, cooling the components; similar to figure 8a of present application), wherein the heat producing component are oriented such that respective longest sides of the heat producing component are parallel to the chassis interior surface (as seen in figure 1, 7, such that the longest side of the hard disk drive 14 is parallel to the interior side of the lid of the chassis as seen in figure 1 and 7 and the bottom surface of the chassis; the longest side of the hard disk is taken from the side where label “fig 7” is indicated to the (side where element “10” is indicated in figure 7), 
wherein each of the air passages: 

Regarding claim 23, Potter discloses, 
Wherein a set of the support structure are configured to position the heat-producing components to couple with one or more backplanes (backplane seen in fig 5 of Potter, such as where the connector 36 is provided which engages to the hard disk drive 14 and in figure 6, element 50, similar structure required for figure 2 to be operational) included in the chassis. 
Regarding claim 24, Potter discloses, 
Wherein the one or more support structure is configured to couple the heat producing components to the chassis in a horizontal orientation (Potter’s figure 2, 3). 
Regarding claim 25, Potter discloses, 
Wherein the chassis comprises a base element (the circuit board 50 being the base element, which is coupled to the component 14 via the supports 12) configured to couple, via the one or more support structures, the heat producing components to the chassis; and
Wherein the base element of the chassis at least partially forms the one or more air passages between each of the heat-producing components and the base element such that each heat-producing component is cooled by the at least one respective air passage (Fig. 2-3, 

Regarding claim 26, Potter discloses, 
A data storage module (Figs. 2-4 and 7), comprising: 
a chassis (Fig. 2, element 1) that at least partially encompasses a chassis interior (interior of element 1, such as where element 14 and 20 fig 2) and that is configured to support a plurality of heat-producing components (figure 2-4, 7 element 14); 
a plurality of support structures (Fig. 2, 7 and 3 support member element 12 couple to the disk drive) that couple the plurality of heat-producing components to the chassis and that each at least partially form one or more air passages (Figure 3, airflow 16 in the channel/passage element 12a) between each of the heat-producing components, the support structure and a surface of the chassis interior (where the support structures are mounted such that this is the top of the interior of the chassis) such that each heat-producing component is cooled by at least one of the one or more respective air passage (figure 3 and 2 and 7, cooling the components via the respective air passages; similar to figure 8a of present application), wherein the heat producing component are oriented such that the respective longest sides of the heat producing components are parallel to the surface of the chassis interior (as seen in figure 1-2, 7, such that the longest side of the hard disk drive 14 is parallel to the interior side of the lid of the chassis as seen in figure 2 and 7 and the bottom surface of the chassis; the longest side of the hard disk is taken from the side where element 5 is indicated in figure 1 is indicated to the side where element 1 is indicated in figure 2),

comprises one or more air inlets and one or more air outlets (fig 2, 3, and 7, inlet and outlet in the direction of the arrow used to move the air; col. 3, lines 47-57) and side walls formed by respective ones of the support structures (the legs extending up of element 12 comprises some thickness, thereby the thickness of these legs are considering the side wall of the support 12), and 
is configured to allow air to move from at least one of the inlets to at least one of the air outlets to remove heat from the corresponding heat-producing component (fig 2, 3, and 7, inlet and outlet in the direction of the arrow used to move the air; col. 3, lines 47-57).
Regarding claim 27, Potter discloses, 
wherein one or more of the support structures are configured to arrange the heat- producing components (as seen between figure 2 and 3), when coupled to the chassis via the support structures (Figure 2 and 3), to face respective interface ports of the heat-producing components towards a common portion of the chassis interior (Figures 2-3, 5-6 such that the ports seen in figure 5 and 6 which would be similar to what is omitted in figure 2-3 since a port is required to operate the hard disk drive 14 with respect to the system 1, thereby the power towards the common portion being where the board 50 is disposed).
Regarding claim 29, Potter discloses, 
Wherein the one or more support structures are configured to couple the heat producing components to the chassis in a horizontal orientation (Potter’s figure 2, 3). 
Regarding claim 30, Potter discloses, 


Regarding claim 32, Potter discloses, 
A data storage module (Figs. 2-4 and 7), comprising, 
a chassis (Fig. 2, element 1) that at least partially encompasses a chassis interior (interior of element 1, such as where element 14 and 20 fig 2); 
a plurality of support structures (Fig. 2, 7 and 3 support member element 12 couple to the disk drive) that couple plurality of heat-producing components (figures 2-4, 7, element 14) to a base of the chassis (figure 2 and 3 such that support structures 12 coupled the disk drive to the base of the chassis, Col. 4, lines 10-15) such that respective air passages (Figure 3, airflow 16 in the channel/passage element 12a)  are formed between each of the heat-producing components, sidewalls (fig. 3, the legs extending up of element 21 comprises some thickness, thereby the thickness of these legs are consider the side wall of the support 12) formed by respective ones of the support structure and the base  (where the support structures are mounted such that this is the top of the interior of the chassis/the base), wherein each separate air passage extends at least partially parallel to the base (figure 3, similar to figure 8a of present 
Regarding claim 33, Potter discloses, 
Wherein the one or more support structures are configured to locate the heat- producing components (fig 2-3), when coupled to the base, so as to establish air plenums in the chassis interior (figure 2 the air flowing from the fan F to the outlet indicated by 5, such that air will flow in the region of 20, and the two columns of element 14), distinct plenums corresponding to an inlet and an exhaust end of the chassis (fig 2 inlet being where element F is and outlet where element 5 is), and the air passages configured to channel air between the air plenums (figures 2 and as described the air flow above between three column sections).
Regarding claim 34, Potter, 
further comprising: baffle elements (figure 2, a row of components 14 are provided, thereby every other components can be consider as baffle element, for example, first 14 closest to fan F in figure 2 is heat producing components, the adjacent element 14 is the baffle and the third one is heat producing components), coupled to the base or the chassis (figure 2-3), that at 
Regarding claim 37, Potter discloses, 
Wherein the one or more support structures are configured to couple the heat producing components to the chassis in a horizontal orientation (Potter’s figure 2, 3). 
Regarding claim 39, Potter discloses, 
Wherein a set of the support structure comprises one or more backplanes to the heat producing components (backplane seen in fig 5 of Potter, such as where the connector 36 is provided which engages to the hard disk drive 14 and in figure 6, element 50, similar structure required for figure 2 to be operational). 
Regarding claim 40, Potter discloses, 
Wherein the plurality of support structures are configured to couple heat producing components to the base of the chassis in an orientation such that a longest dimension of the respective heat producing component is parallel to the base (Figure 3, 2 shows similar features as of figure 8a of present application, furthermore as seen in figure 3 of Potter, the longest dimension is parallel to the base; furthermore as described in claim 21). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 22, 28, 31, 35, 36, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. US Patent 6621693 in view of Hall US Pub 2007/0030641.
Regarding claim 22, 
Potter teaches wherein each heat producing components is coupled to the chassis via a respective set of support structures (as seen in figure 2 and 3, such that the support details in figure 3).
Potter does not teach each heat producing components in a staggered confirmation that arranged the heat-producing components in a staggered configuration in the chassis interior. 
Hall in similar field of server system and cooling system teaches wherein each heat producing component is coupled to the chassis via a respective set of the support structures (fig 8f and 4a, element 846), and in a staggered (staggered configuration shown in figures 2&7a, similar to present application’s figure 3) configuration that arranges the heat-producing components in a staggered configuration in the chassis interior (Fig. 2&7a).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to arrange the heat producing components coupled to the chassis via the support structure of Potter such that they are in a staggered configuration in the chassis interior as taught by Hall such arrangement/configuration will optimize the cooling by taking into account the increasing temperature of the air as the air moves through the heat producing components (paragraph 93).
Regarding claim 28, 

Potter does not teach cabling, routed to each of the coupled heat producing components from an external source, through the common portion of the chassis interior, wherein the cabling couples separate ones of the heat-producing components to one or more external sources comprising: an external power source, an external computer system, an instance of processing circuitry or a communication network. 
 Hall teaches cabling (fig. 7a, signal cabling power and the controller board connected thereby routing the cable from the rear to the components 120s and that cabling is connected to at least external power source since this is signal cabling power; paragraph 9; last sentence of paragraph 168), routed to each of the coupled heat producing components from an external source, through the common portion  (rear portion in figure 7a) of the chassis interior, wherein the cabling couples separate ones of the heat-producing components to one or more external sources comprising: an external power source (fig 7a, power cabling, signal cabling), an external computer system, an instance of processing circuitry or a communication network. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a cable management system as taught by Hall with the data storage module of Potter for the purpose of ensuring that wires are routed properly and thereby there is no loss off connection due to disconnect and tangle of cabling. 
Regarding claim 31, 

Potter does not teach the specific air passage detail such that wherein the one or more support structures are configured to locate the heat-producing components in an angled configuration, when coupled to the chassis, so as to establish side inlet air plenum that directly cool air to the air passages and a center exhaust plenum to direct the air from the air passages towards an exhaust of the data storage module
Hall teaches wherein the one or more support structures are configured to locate the heat-producing components in an angled configuration (fig 8f and 4a, element 846 and figure 7a shows the components 120 being at an angled configuration, similar to fig 3 of present application), when coupled to the chassis, so as to establish side inlet air plenums that direct cooling air to the air passages and a central exhaust plenum to direct the air from the air passages towards an exhaust of the data storage module (figure 7a and figure 9b shows the air flow at different areas specifically figure 9b shows on the left and right side and in the central as shown in figure 7a). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide arrange the heat producing components as taught by Hall such that the support structure and the heat producing component when coupled to the chassis establish side inlet air plenums that direct cooling air to the air passages and a central exhaust plenum to direct the air from the air passages towards 
Regarding claim 35, 
Potter teaches wherein each heat producing components is coupled to the chassis via a respective set of support structures (as seen in figure 2 and 3, such that the support details in figure 3).
Potter does not teach each heat producing components in a staggered confirmation that arranged the heat-producing components in a staggered configuration in the chassis interior. 
Hall in similar field of server system and cooling system teaches wherein each heat producing component is coupled to the chassis via a respective set of the support structures (fig 8f and 4a, element 846), and in a staggered (staggered configuration shown in figures 2&7a, similar to present application’s figure 3) configuration that arranges the heat-producing components in a staggered configuration in the chassis interior (Fig. 2&7a).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to arrange the heat producing components coupled to the chassis via the support structure of Potter such that they are in a staggered configuration in the chassis interior as taught by Hall such arrangement/configuration will optimize the cooling by taking into account the increasing temperature of the air as the air moves through the heat producing components (paragraph 93).
Regarding claim 36, 

Potter does not teach the specific air passage detail such that wherein the one or more support structures are configured to locate the heat-producing components in an angled configuration, when coupled to the chassis, so as to establish side inlet air plenum that directly cool air to the air passages and a center exhaust plenum to direct the air from the air passages towards an exhaust of the data storage module
Hall teaches wherein the one or more support structures are configured to locate the heat-producing components in an angled configuration (fig 8f and 4a, element 846 and figure 7a shows the components 120 being at an angled configuration, similar to fig 3 of present application), when coupled to the chassis, so as to establish side inlet air plenums that direct cooling air to the air passages and a central exhaust plenum to direct the air from the air passages towards an exhaust of the data storage module (figure 7a and figure 9b shows the air flow at different areas specifically figure 9b shows on the left and right side and in the central as shown in figure 7a). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide arrange the heat producing components as taught by Hall such that the support structure and the heat producing component when coupled to the chassis establish side inlet air plenums that direct cooling air to the air passages and a central exhaust plenum to direct the air from the air passages towards 

Regarding claim 38, Potter teaches, 
A common air plenum, wherein one or more of the support structures are configured to arrange the heat- producing components (as seen between figure 2 and 3), when coupled to the base of the chassis via the support structures (Figure 2 and 3), to face respective interface ports of the heat-producing components towards a common portion of the chassis interior in the common air plenum (Figures 2-3, 5-6 such that the ports seen in figure 5 and 6 which would be similar to what is omitted in figure 2-3 since a port is required to operate the hard disk drive 14 with respect to the system 1, thereby the power towards the common portion being where the board 50 is disposed); the heat producing components that are electrically connected to external power (figure 2, the server unit has to be powered to the external thereby the wire between the hard disk drive and the power supply is provided); and 
Wherein the heat-producing components comprises mass storage devices (hard disk drive element 14).
Potter does not teach cabling, routed to each of the coupled heat producing components from an external source, through the common portion of the chassis interior, wherein the cabling couples separate ones of the heat-producing components to one or more external sources comprising: an external power source, an external computer system, an instance of processing circuitry or a communication network. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a cable management system as taught by Hall with the data storage module of Potter for the purpose of ensuring that wires are routed properly and thereby there is no loss off connection due to disconnect and tangle of cabling. 
Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. 
Applicant provides argument that the newly amended limitation of “heat producing component are oriented such that the respective longest side of the heat producing components are parallel to the chassis interior surface” and “air passage comprises one or more air inlet and one or more air outlets and sidewalls formed by respective ones of the support structure” is not taught by Potter. The office respectfully disagrees. 

Applicant arguments filed regarding 35 USC§103 as being unpatentable over Hall in view of Malone provided in the non-final 10/22/2021 are persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841